            Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 1 of 11



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x


CHERYL CRAVEN,
                                                                            STIPULATED
                                                              Plaintiff,    CONFIDENTIALITY
                                                                            AGREEMENT AND
                              -against-
                                                                            PROTECTIVE ORDER
THE CITY OF NEW YORK, AMY WEISWASSER,
LAURA PARKER, and JOHN and JANE DOE (said
names being fictitious, the persons intended being                          19 Civ. 1486 (JMF)(OTW)
those who aided and abetted the unlawful conduct of
the named Defendants),

                                                         Defendants.

---------------------------------------------------------------------- x


                     WHEREAS, all the parties to this action (collectively the “Parties” and

   individually a “Party”) request that the Court issue a protective order pursuant to Federal Rule

   of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

   information that they may need to disclose in connection with discovery in this action;

                     WHEREAS, the Parties, through counsel, agree to the following terms; and

                     WHEREAS, the Court finds good cause exists for issuance of an appropriately

   tailored confidentiality order governing the pretrial phase of this action,

                     IT IS HEREBY ORDERED that any person subject to this Order – including

   without limitation the Parties to this action (including their respective corporate parents,

   successors, and assigns), their representatives, agents, experts and consultants, all third parties

   providing discovery in this action, and all other interested persons with actual or constructive

   notice of this Order — will adhere to the following terms:

                     1. With respect to “Discovery Material” (i.e., information of any kind

   produced or disclosed in the course of discovery in this action) that a person has designated as
                                                          1
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 2 of 11



 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                    a) any information concerning any third-party in the care, custody, and

                       control      of      The    New     York      City     Human       Resources

                       Administration/Department of Social Services (“HRA”), the City of New

                       York (“City”), or any of its agencies;

                    b) any information of a personal or intimate nature regarding any individual

                       who is not a plaintiff in this action, including, but not limited to, personal

                       information such as home addresses, telephone numbers, social security

                       numbers, and personnel files including all information contained therein

                       such as salary, promotions, discipline, medical information, investigations,

                       and evaluations;

                    c) previously        non-disclosed   business   plans,    product-development

                       information, or marketing plans; or

                    d) any other category of information the Court subsequently affords

                       confidential status.

               3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) marking “Confidential” on each page of the document or

otherwise marking the Confidential portion “Confidential” in a fairly conspicuous fashion; or (b)

by designating in writing the Bates-stamp numbered pages to be designated as “Confidential.”


                                                   2
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 3 of 11



                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will mark the designated testimony it as “Confidential Information Governed by

Protective Order;” or (b) notifying the reporter and all counsel of record, in writing, within 30

days after receipt of the final transcript, of the specific pages and lines of the transcript that are to

be designated “Confidential,” in which case all counsel receiving the transcript will be

responsible for marking the copies of the designated transcript in their possession or under their

control as directed by the Producing Party or that person’s counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had been

designated Confidential. Any depositions taken in this action (where either the Confidential

Discovery Material or the documents containing the Confidential Discovery Material may be

disclosed or used) shall be attended only by the deponent, the deponent’s attorney, the parties,

the parties’ counsel of record, and any other members of their firm and/or office (including any

contractors, experts or individuals engaged by counsel in connection with performing services in

this litigation), the court reporter and/or videographer. All persons attending any deposition(s) in

this case shall be subject to this Order.

                5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, the Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or


                                                   3
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 4 of 11



protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence. This Order also does not bar the Parties from redacting from any documents produced

in discovery the personal identifying information of potential, current or former employees of the

City, including, but not limited to, home addresses, social security numbers, dates of birth and

telephone numbers of those employees and any family members. Upon the receipt of any

documents with redacted information, the non-Producing Party reserves the right to object to any

redactions and the Parties shall meet and confer within five (5) business days of the objection to

discuss whether the redacted information shall be disclosed. If the Parties cannot resolve the

dispute, the objecting Party may file a discovery dispute in accordance with the applicable Court

rules.

               7.       Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                     a) the Parties to this action;

                     b) counsel retained specifically for this action, including any paralegal,

                        clerical, or other assistant that such outside counsel employs and assigns to

                        this matter;

                     c) outside vendors or service providers (such as copy-service providers and

                        document-management consultants) that counsel hire and assign to this

                        matter;

                     d) any mediator or arbitrator that the Parties engage in this matter or that the

                        Court appoints, provided such person has first executed a Non-Disclosure

                        Agreement in the form annexed as an Exhibit hereto;

                     e) as to any document, its author, its addressee, and any other person

                        indicated on the face of the document as having received a copy;
                                                   4
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 5 of 11



                   f) any witness who counsel for a Party in good faith believes may be called

                        to testify at trial or deposition in this action, provided such person has first

                        executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                        hereto;

                   g) any person a Party retains to serve as an expert witness or otherwise

                        provide specialized advice to counsel in connection with this action,

                        provided such person has first executed a Non-Disclosure Agreement in

                        the form annexed as an Exhibit hereto;

                   h) stenographers engaged to transcribe depositions the Parties conduct in this

                        action; and

                   i)   the Court, including any appellate court, its support personnel, and court

                        reporters.

              8.        Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel upon opposing counsel’s request.

              9.        The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. The public has a presumptive right of access to judicial documents. As such, all persons

are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced in evidence at trial, even if such material has


                                                   5
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 6 of 11



previously been sealed or designated as Confidential.

               10.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to the Court in accordance the

Court’s Individual Practices.

               11.     Any Party who requests additional limits on disclosure (such               as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to the Court in accordance the Court’s Individual Practices.

               12.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

               13.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.


                                                 6
        Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 7 of 11



               14.     The Parties agree to the following regarding production of Protected Material

as governed by Federal Rule of Evidence 502(d):

                     a) Any party’s production in this proceeding of any documents or other

                        information protected by the attorney-client privilege, attorney work

                        product protection or any other privilege or protection recognized by law as

                        well as any non-party personally identifying information (collectively,

                        “Protected Material”), whether inadvertent or otherwise, shall not constitute

                        a waiver of any privilege or protection applicable to that information in this

                        action.

                     b) A party that produces Protected Material (the “Producing Party”) may

                        demand that any party receiving Protected Material (the “Receiving Party”)

                        return or destroy the Protected Material (the “Clawback Demand”). Such

                        demand shall be made promptly after the Producing Party discovers that the

                        Protected Material was produced and shall state on a privilege log the

                        Protected Material to be returned or destroyed (including the Bates number

                        of the document, or if no Bates number appears on the document, sufficient

                        information to identify the document) and the basis for the claim of

                        privilege or protection.

                     c) Upon receiving a Clawback Demand, the Receiving Party shall within five

                        business days, destroy the Protected Material or return it to the Producing

                        Party, including any copies, and notify any third-party to whom the

                        Receiving Party sent such identified Protected Material to return it to the

                        Producing Party or destroy it. The Receiving Party shall provide written

                        assurance of these actions within five days of receiving a Clawback

                        Demand. If the document or information subject to the Clawback Demand
                                              7
Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 8 of 11



          contains protected material only in part, then the Producing Party shall,

          within five business days of the Clawback Demand, produce redacted

          versions of the documents subject to the Clawback Demand.

       d) If the Receiving Party identifies a document or record produced by the

          Producing Party that appears to be Protected Material it shall immediately

          notify the Producing Party of the existence of the document, including the

          Bates number of the document, or if no Bates number appears on the

          document, sufficient information to identify the document so that the

          Producing Party may make a Clawback Demand.

       e) If a Receiving Party disagrees with a Producing Party’s claim that certain

          documents or information constitutes Protected Material, then, within five

          business days of receiving the Clawback Demand, the Receiving Party may

          move the Court for an Order compelling production of any of the

          documents or information covered by the Clawback Demand, (or, in the

          case of redacted documents, compelling that the redactions be removed).

          The motion shall not assert as a ground for production the fact that such

          documents or information was previously produced, nor shall such motion

          disclose or otherwise refer to the content of the documents or information

          (beyond any information appearing on the above-referenced privilege log,

          or any portion of the document that the parties agree is not Protected

          Material).

       f) The Receiving Party shall not disclose Protected Material to any person or

          entity that has not already had access to the material after receiving a

          Clawback Demand. Disclosure of Protected Material before a Receiving

          Party receives a Clawback Demand shall not be a violation of this Order.
                                  8
         Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 9 of 11



                     g) The Producing Party shall not, by reason of producing Protected Material,

                        move to disqualify counsel for any Receiving Party whether or not the

                        Receiving Party contests the Producing Party’s claim that it is Protected

                        Material.

               15.      Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               16.      Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, destroy such material – including all copies thereof.

In either event, upon request of the Producing Party, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material.         Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any

such archival copies that contain or constitute Confidential Discovery Material remain subject to

this Order.

               17.      This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.




                                                 9
    Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 10 of 11




                                                                                    Digitally signed by Christopher Coyne

                                                        Christopher Coyne DN: cn=Christopher Coyne, o, ou=NYC
                                                                          LAW, email=ccoyne@law.nyc.gov, c=US
                                                                                    Date: 2020.08.21 15:05:23 -04'00'




$XJXVW




 7KLVVWLSXODWLRQELQGVWKHSDUWLHVWRWUHDWDVFRQILGHQWLDOWKHGRFXPHQWVVRFODVVLILHG7KLV
 &RXUWKRZHYHUKDVQRWUHYLHZHGWKHGRFXPHQWVUHIHUHQFHGKHUHLQWKHUHIRUHE\VRRUGHULQJ
 WKLVVWLSXODWLRQWKH&RXUWPDNHVQRILQGLQJDVWRZKHWKHUWKHGRFXPHQWVDUHFRQILGHQWLDO
 7KDWILQGLQJZLOOEHPDGHLIHYHUXSRQDGRFXPHQWE\GRFXPHQWUHYLHZSXUVXDQWWRWKH
 SURFHGXUHVVHWIRUWKLQWKH&RXUW¶V,QGLYLGXDO5XOHVDQG3UDFWLFHVDQGVXEMHFWWRWKH
 SUHVXPSWLRQLQIDYRURISXEOLFDFFHVVWR³MXGLFLDOGRFXPHQWV´6HHJHQHUDOO\/XJRVFKY
 3\UDPLG&RRI2QRQGDJD)G G&LU 7RWKDWHQGWKH&RXUWGRHV
 QRW³VRRUGHU´DQ\SURYLVLRQWRWKHH[WHQWWKDWLWSXUSRUWVWRDXWKRUL]HWKHSDUWLHVWRILOH
 GRFXPHQWVXQGHUVHDOZLWKRXWDSULRUFRXUWRUGHU6HH1HZ<RUNH[UHO.KXUDQDY6SKHULRQ
 &RUS1R&9 -0) :/ 6'1<-XO\ 
             Case 1:19-cv-01486-JMF Document 44 Filed 08/24/20 Page 11 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x


CHERYL CRAVEN,

                                                             Plaintiff,

                              -against-

THE CITY OF NEW YORK, AMY WEISWASSER,                                           NON-DISCLOSURE
LAURA PARKER, and JOHN and JANE DOE (said                                       AGREEMENT
names being fictitious, the persons intended being
                                                                                19 Civ. 1486 (JMF)(OTW)
those who aided and abetted the unlawful conduct of
the named Defendants),

                                                         Defendants.

----------------------------------------------------------------------- x


                     I,                                                     , acknowledge that I have read and

   understand the Protective Order in this action governing the non-disclosure of those portions of

   Discovery Material that have been designated as Confidential. I agree that I will not disclose

   such Confidential Discovery Material to anyone other than for purposes of this litigation and that

   at the conclusion of the litigation I will return all discovery information to the Party or attorney

   from whom I received it. By acknowledging these obligations under the Protective Order, I

   understand that I am submitting myself to the jurisdiction of the United States District Court for

   the Southern District of New York for the purpose of any issue or dispute arising hereunder and

   that my willful violation of any term of the Protective Order could subject me to punishment for

   contempt of Court.



                                                                  Dated:
